Citation Nr: 0507601	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for right ear disease.  

2.  Entitlement to service connection for chronic hearing 
loss disability.  

2.  Entitlement to service connection for a chronic skin 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1979 to June 1982.  

In March 1983, the RO denied service connection for right ear 
disease.  The veteran was informed of the adverse decision 
and his appellate rights in April 1983.  He did not submit a 
notice of disagreement with the decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for right ear disease to include hearing 
loss and denied service connection for a chronic skin 
disorder.  In February 2005, the veteran was afforded a video 
hearing before the undersigned Veterans Law Judge.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

As the March 1983 rating decision did not address the issue 
of service connection for hearing loss disability, the Board 
has framed the issues involving the ears as whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for right ear 
disease and service connection for chronic hearing loss 
disability.  

For the reasons and bases discussed below, the veteran's 
application to reopen his claim of entitlement to service 
connection for a chronic right ear disorder is GRANTED.  

The issues of the veteran's entitlement to service connection 
for a chronic right ear disorder, chronic hearing loss 
disability, and a chronic skin disorder are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Department of Veterans Affairs (VA) will notify the 
veteran if further action is required on his part.  

The veteran submitted an August 2004 informal claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  It appears that the RO has not had an 
opportunity to act upon the claim.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  


FINDINGS OF FACT

1.  In March 1983, the RO denied service connection for right 
ear disease.  The veteran was informed in writing of the 
adverse decision and his appellate rights in April 1983.  The 
veteran did not submit a timely notice of disagreement with 
the adverse decision.  

2.  The additional documentation submitted since the March 
1983 RO decision is relevant and probative of the issue at 
hand.  


CONCLUSION OF LAW

The March 1983 RO decision which denied service connection 
for right ear disease is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for right ear disease has been presented.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Right Ear Disease 

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2004).  

A.  Prior Final RO Decision

In March 1983, the RO denied service connection for right ear 
disease as the report of a November 1982 VA examination for 
compensation purposes revealed no right ear disease or 
disability.  In April 1983, the veteran was informed in 
writing of the adverse decision and his appellate rights.  He 
did not submit a timely notice of disagreement with the 
adverse decision.  

The evidence considered by the RO in formulating its March 
1983 rating decision may be briefly summarized.  The 
veteran's service medical records indicate that he was 
repeatedly seen for right ear otitis media, otitis externa, 
serous otitis, infections, and pain.  The report of the 
November 1982 VA examination for compensation purposes 
conveys that the veteran complained of chronic right ear 
pain.  On examination, the veteran was found to exhibit no 
right ear abnormalities.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2004) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.    Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional documentation submitted into the record since 
the March 1983 rating decision consists of photocopies of the 
veteran's service medical records, VA and private clinical 
documentation, the transcript of the February 2005 video 
hearing before the undersigned Veterans Law Judge, and 
written statements from the veteran.  VA treatment records 
dated in June 2001, August 2001, and October 2001 reflect 
that the veteran was seen for chronic right ear infections 
and pain.  Impressions of eustachian tube dysfunction, a 
questionable chronic right middle ear infection, and otitis 
externa were advanced.  At the February 2005 video hearing, 
the veteran testified that he had served in either a National 
Guard or Reserve unit.  He reported ongoing VA treatment for 
a chronic right ear infection.  

The hearing transcript and the cited VA clinical 
documentation establish the possibility that the veteran had 
additional relevant duty and suffers from a chronic right ear 
disorder.  Therefore, the Board finds that the hearing 
transcript and VA clinical documentation constitute new and 
material evidence in that they are of such significance that 
they must be addressed in order to fairly decide the merits 
of the veteran's case.  As new and material evidence has been 
received, the veteran's claim of entitlement to service 
connection for right ear disease is reopened.  


IV.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the issue of whether new and material evidence has 
been received to reopen the veteran's claim of entitlement to 
service connection for right ear disease, the Board observes 
that the VA has secured or attempted to secure all relevant 
documentation to the extent possible.  In August 2001 and 
July 2004, the veteran was provided with VCAA notices which 
informed him of the evidence needed to support his 
application; what actions he needed to undertake; and how the 
VA would assist him in developing his application.  There 
remains no issue as to the substantial completeness of the 
veteran's application.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  The 
veteran was afforded a video hearing before the undersigned 
Veterans Law Judge.  The hearing transcript is of record.  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for right ear disease is GRANTED.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic right ear 
disorder is to be determined following a de novo review of 
the entire record.  

At the February 2005 video hearing before the undersigned 
Veterans Law Judge, the veteran indicated that he had served 
in either a National Guard and/or a Reserve unit.  He did not 
identify the unit or service entity in which he served.  The 
Board observes that appropriate action to both verify the 
veteran's additional duty and to request all service medical 
records associated with such duty for incorporation into the 
record has apparently not been undertaken.  

At the video hearing, the veteran reported receiving ongoing 
VA treatment for his ear and skin disabilities.  The VA 
should obtain all relevant service and VA records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran has not been afforded a VA examination for 
compensation purposes to ascertain the nature and etiology of 
his claimed chronic right ear, hearing loss, and skin 
disabilities.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Accordingly, this case is REMANDED for 
the following action:  

1.  Contact the veteran and request that 
he identify all National Guard and/or 
Reserve units in which he served.  

2.  Then contact the National Personnel 
Records Center and/or the appropriate 
service entity or entities and request 
that (1) it verify the veteran's complete 
periods of active service, active duty, 
and active duty for training with all 
identified service entities and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after October 2003, 
not already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's right ear, hearing loss, 
and skin disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

a.  The examiner or examiners should 
advance an opinion addressing 
whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic right 
ear disorder and/or hearing loss 
disability had its onset during 
active service; is etiological 
related to the veteran's inservice 
right ear infections and complaints 
and/or noise exposure; or otherwise 
originated during such service.  

b.  The examiner or examiners should 
advance an opinion addressing 
whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
any identified chronic skin 
disability had its onset during 
active service; is etiological 
related to the veteran's inservice 
skin complaints; or otherwise 
originated during such service.  

Send the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Adjudicate the veteran's entitlement 
to service connection for both a chronic 
right ear disorder and chronic hearing 
loss disability on the merits and 
readjudicate the issue of service 
connection for a chronic skin disorder.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


